Citation Nr: 1024856	
Decision Date: 07/02/10    Archive Date: 07/09/10

DOCKET NO.  08-31 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of service connection for hearing loss.

2.  Whether new and material evidence has been received to reopen 
a claim of service connection for prostate cancer, to include as 
due to radiation exposure.

3.  Whether new and material evidence has been received to reopen 
a claim of service connection for a respiratory system disorder, 
to include as due to radiation exposure.

4.  Entitlement to an initial compensable rating for basal cell 
carcinoma, right ear and left side of nose.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

The Veteran and his son


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1946 to 
November 1947.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of August 2007, October 2007, and February 2008 rating 
decisions.  The August 2007 decision was from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee and the other decisions were from the RO in Jackson, 
Mississippi. 

The Veteran testified before a decision review officer (DRO) at a 
hearing in May 2008 and before the undersigned at a hearing in 
March 2010.  Transcripts of the hearings are of record.

The Court has indicated that a distinction must be made between a 
Veteran's dissatisfaction with an initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999).  When an original rating is 
appealed, consideration must be given as to whether an increase 
or decrease is warranted at any time since the award of service 
connection, a practice known as "staged" ratings.  Id.  
Inasmuch as the basal cell carcinoma rating question currently 
under consideration was placed in appellate status by a notice of 
disagreement expressing dissatisfaction with the original rating, 
the Board has characterized that issue as set forth on the title 
page.
Although the Veteran has submitted evidence of a medical 
disability, and made a claim for the highest rating possible, he 
has not submitted evidence of unemployability, or claimed to be 
unemployable; therefore, the question of entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU rating) has not been raised.  
See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001).


FINDINGS OF FACT

1.  By an August 2006 decision, the Board denied the Veteran's 
claim for service connection for hearing loss.

2.  The evidence related to the Veteran's claim for service 
connection for hearing loss that was received since the August 
2006 Board decision does not relate to an unestablished fact 
necessary to substantiate the claim, and does not raise a 
reasonable possibility of substantiating the claim.

3.  By an October 2005 decision, the Board denied the Veteran's 
claims for service connection for prostate cancer and an 
immunodeficiency syndrome with chronic upper respiratory 
infections, sinusitis and bronchitis, to include as due to 
radiation exposure.

4.  The evidence related to the Veteran's claims for service 
connection for prostate cancer and an immunodeficiency syndrome 
with chronic upper respiratory infections, sinusitis and 
bronchitis that was received since the October 2005 Board 
decision do not relate to unestablished facts necessary to 
substantiate the claims, and do not raise a reasonable 
possibility of substantiating the claims.

5.  The Veteran's basal cell carcinoma, right ear and left side 
of nose, is manifested by pain.  



CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen the 
Veteran's claim of service connection for hearing loss.  38 
U.S.C.A. §§ 1110, 1131, 5108 (West 2002); 38 C.F.R. §§ 3.156, 
3.303, 3.304, 20.1100 (2009).

2.  New and material evidence has not been received to reopen the 
Veteran's claim of service connection for prostate cancer.  38 
U.S.C.A. §§ 1110, 1131, 5108 (West 2002); 38 C.F.R. §§ 3.156, 
3.303, 3.304, 20.1100 (2009).

3.  New and material evidence has not been received to reopen the 
Veteran's claim of service connection for a respiratory system 
disorder.  38 U.S.C.A. §§ 1110, 1131, 5108 (West 2002); 38 C.F.R. 
§§ 3.156, 3.303, 3.304, 20.1100 (2009).

4.  The criteria for an initial 10 percent rating for basal cell 
carcinoma, right ear and left side of nose, have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.118, Diagnostic 
Codes 7800-7805, 7833 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The VCAA notice must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that the Veteran was apprised of VA's duties to 
both notify and assist in correspondence dated in June 2007 and 
February 2008, before the AOJ's initial adjudication of the 
claims.  

Specifically regarding VA's duty to notify, the notifications to 
the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and what 
information VA would assist in obtaining on the Veteran's behalf.  
The notifications included the criteria for assigning disability 
ratings and for award of an effective date, see Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The RO also provided a 
statement of the case (SOC) reporting the result of its review of 
the issues on appeal and the text of the relevant portions of the 
VA regulations.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
specifically addressed VCAA notice requirements in the context of 
a Veteran's request to reopen a previously and finally denied 
claim.  The Court found that VA must notify a claimant of the 
evidence and information that is necessary to reopen the claim, 
and must provide notice that describes what evidence would be 
necessary to substantiate the element or elements required to 
establish service connection that were not found in the previous 
denial.  Id.  In this case, the June 2007 and February 2008 
notices included the criteria for reopening a previously denied 
claim, the criteria for establishing service connection, and 
information concerning why the claims were previously denied.  
The notifications identified that the date of the last final 
decision denying his service connection claims as being in 
January 2005, when they were actually in October 2005 and August 
2006.  However, since the notifications correctly identified why 
the claims were previously denied, the Board finds that the 
incorrect date in the notifications is not prejudicial to the 
Veteran, as such information does not pertain to the issue of 
whether new and material evidence has been received to reopen a 
previously denied claim; the Veteran was adequately informed of 
the definition of new and material evidence and what evidence was 
needed to reopen the claims; and the rating decisions on appeal 
list the correct dates of the Board decisions.  Consequently, the 
Board finds that adequate notice has been provided.  

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), post-service medical records, 
and secured examinations in furtherance of his claims.  VA has no 
duty to inform or assist that was unmet.

VA opinions with respect to the hearing loss issue on appeal were 
obtained in September 2007 and July 2008, and a VA opinion with 
respect to the rating issue was obtained in September 2007.  
38 U.S.C.A. § 3.159(c)(4).  To that end, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  As noted below, the Board finds 
that the VA examinations obtained in this case are adequate, as 
they consider all of the pertinent evidence of record, to include 
the Veteran's post-service treatment records and the statements 
of the appellant, provide the medical information necessary to 
apply the appropriate rating criteria, and provide explanations 
for opinions stated.  Accordingly, the Board finds that VA's duty 
to assist with respect to obtaining a VA examination or opinion 
with respect to the rating question issue on appeal has been met.  
38 C.F.R. § 3.159(c)(4).

The Board recognizes that the Veteran has not been afforded VA 
examinations regarding his prostate cancer and respiratory system 
disorder claims.  However, examinations are not necessary if no 
new and material evidence has been received.  38 C.F.R. § 
3.159(c)(4)(iii).  As explained below, the Veteran has not 
submitted new and material evidence here and therefore VA 
examinations were not required.



II.  Merits of the Claims

Petitions to reopen

The Veteran was denied service connection for prostate cancer and 
a respiratory system disorder in October 2005, and hearing loss 
in August 2006.  The prostate cancer and respiratory system 
disorder claims were denied because the evidence did not show 
that the Veteran's disabilities were the result of exposure to 
radiation, or were otherwise incurred in or aggravated by 
service.  The hearing loss claim was denied because the evidence 
did not show that it was incurred in or aggravated by service.  
The Veteran applied to have his hearing loss claim reopened in 
correspondence received in June 2007, and his prostate cancer and 
respiratory system disorder claims in correspondence received in 
December 2007.

Law

A decision of the Board is a final decision, effective as of the 
date stamped on the face of the decision.  38 C.F.R. § 20.1100 
(2009).  If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim can 
be reopened and reconsidered only if new and material evidence is 
presented with respect to that claim.  38 U.S.C.A. § 5108; see 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The Board must consider the question of whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the 
Board finds that no such evidence has been offered, that is where 
the analysis must end, and what the RO may have determined in 
that regard is irrelevant.  Barnett, supra. Further analysis, 
beyond consideration of whether the evidence received is new and 
material, is neither required nor permitted.  Id. at 1384; see 
also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to agency 
decision makers.  "Material" evidence is evidence that, by itself 
or when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  
In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Analysis

Hearing loss 

The relevant evidence of record at the time of the prior denial 
of service connection consisted of the Veteran's service 
treatment records (STRs); post-service treatment records; and the 
Veteran's testimony at an August 2005 Board hearing.  The 
Veteran's STRs show that he had normal hearing acuity during 
service.  Post-service medical records include audiograms from 
his employer beginning in 1953.  The audiograms do not indicate 
whether the audiometric readings were given in American Standards 
Association (ASA) units or International Standard Organization 
(ISO) units.  However, the audiograms do indicate that the 
Veteran had zero percent hearing loss in both ears in 1953 and 
1954, with a five percent hearing loss in the left ear beginning 
in 1956.

The relevant evidence received since the 2006 denial of service 
connection consists of treatment records, VA examinations in 
September 2007 and July 2008, and the Veteran's contentions 
including testimony at a May 2008 DRO hearing and a March 2010 
Board hearing.  The VA examiners both opined that the Veteran's 
hearing loss was not related to his military service.  The 
September 2007 examiner noted that audiograms dated in 1953 and 
1954 showed normal hearing, and that significant, progressive 
changes were first noted in 1956.  Therefore, the examiner opined 
that the Veteran's hearing loss was not related to his service.  
The July 2008 examiner also noted the Veteran's normal hearing in 
1953 and 1954, with the first documentation of hearing loss being 
in 1956.  The examiner opined that since the records dated in 
1953 and 1954 (six and seven years, respectively, after the 
Veteran's discharge from service) showed normal hearing, and 
hearing loss was not shown until 1956, the Veteran's hearing loss 
did not begin during service and was not caused by service.  The 
Veteran contends that that the examiners' opinions should be 
discredited since it is unclear whether the 1953 and 1954 
audiometric  readings were listed in ASA or ISO units; and, if 
they were in ASA units, whether the readings were properly 
converted to ISO units.  

Having reviewed all of the evidence received since the Board's 
August 2006 denial of service connection for hearing loss, the 
Board finds that there is new evidence that was not previously of 
record, but that none of it tends to substantiate that the 
Veteran's disability was incurred in or aggravated by his 
military service.  While the new evidence shows continuing 
hearing loss, it does not contain any positive opinion relating 
his hearing loss to his military service.  The Board acknowledges 
the Veteran's contention that the examiners' opinions should not 
be given weight.  However, as noted above, the audiograms in 1953 
and 1954 show that the Veteran had zero percent hearing loss; 
notations indicating hearing loss were not shown until 1956.  
Moreover, the Board observes the fact that the Court has held 
that neither the Board nor the RO may interpret graphical 
representations of audiometric data.  See Kelly v. Brown, 7 Vet. 
App. 471 (1995).  Thus, the Board is not at liberty to interpret 
the graphical representations in 1953, 1954, and 1956, and there 
is nothing in the record to indicate that the examiners did not 
properly interpret the audiograms or that they did not make any 
needed conversions.  The new evidence does not tend to support 
his claim any differently than the evidence previously of record.  
Moreover, the opinions provided by the VA examiners, which were 
clearly adverse to his claim, cannot serve as new and material 
evidence to reopen.  Evidence that is unfavorable to an 
appellant's case and which supports the previous denial, cannot 
trigger the reopening of a claim.  See Villalobos v. Principi, 3 
Vet. App. 450 (1992).  Thus, the new evidence is not material 
because it does not, by itself or when considered with previous 
evidence of record, raise a reasonable possibility of 
substantiating the underlying claim.  New and material evidence 
has not been received.

The Board acknowledges the Veteran's contention that his hearing 
loss disability is related to his military service.  However, 
there is no evidence of record showing that the Veteran has the 
specialized medical education, training, and experience necessary 
to render competent medical opinion as to the etiology of this 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 
C.F.R. § 3.159(a)(1) (2009). Consequently, the Veteran's own lay 
assertions as to the etiology of his hearing loss have no 
probative value, and therefore are not new and material evidence.

Prostate cancer and respiratory system disorder

The relevant evidence of record at the time of the prior denial 
of service connection consisted of the Veteran's STRs; post-
service treatment records; a radiation dose estimate from the 
Defense Threat Reduction Agency (DTRA) dated in October 2004, a 
medical opinion from VA's Chief Public Health and Environmental 
Hazards Officer dated in January 2005, an opinion from VA's 
Compensation and Pension Service Director dated in January 2005, 
and the Veteran's testimony at an August 2005 Board hearing.  A 
record from R.P, M.D. dated in January 1997 shows that he 
suspected that the Veteran's recurrent respiratory infections 
were due to a history of radiation exposure during military 
service.  The DTRA estimated that the external mean gamma dose 
was 0.8 rem (roentgen equivalent (in) man), with upper bound of 
1.8 rem; the internal committed dose to the prostate was 0.04 
rem, with upper bound of 0.4 rem.  The Chief Public Health and 
Environmental Hazards Officer opined that it was unlikely that 
the Veteran's prostate cancer or immunodeficiency with recurrent 
respiratory infections could be attributed to exposure to 
ionizing radiation in service.  The Compensation and Pension 
Service Director opined that there was no reasonable possibility 
that the Veteran's prostate cancer or immunodeficiency with 
recurrent respiratory infections resulted from radiation exposure 
in service.  

The relevant evidence received since the 2005 denials of service 
connection consists of treatment records, a radiation dose 
estimate dated in September 2007, and the Veteran's contentions 
including testimony at a May 2008 DRO hearing and a March 2010 
Board hearing.  The radiation dose estimate shows that the 
Veteran could have received not more than: external gamma dose of 
18 rem; external neutron dose of 2 rem; and the total dose to any 
skin area (beta plus gamma) of 550 rem.  Additionally, the 
estimate shows that the reported doses were based on worst-case 
parameters and assumptions, not all of which the Veteran might 
have encountered.

Having reviewed all of the evidence received since the Board's 
October 2005 denial of service connection for prostate cancer and 
chronic upper respiratory infections, the Board finds that there 
is new evidence that was not previously of record, but that none 
of it tends to substantiate that the Veteran's disabilities were 
incurred in or aggravated by his military service, including 
being due to exposure to radiation.  While the 2007 radiation 
dose estimate shows a higher dose estimate than the 2004 
estimate, the Board notes that the 2007 estimate indicates the 
maximum dose that the Veteran could have received based on worst-
case parameters and assumptions, not all of which the Veteran 
might have encountered.  However, the 2004 estimate shows an 
estimate tailored to the Veteran's reported activities, and not 
based on worst-case parameters and assumptions, rendering it 
likely to be a more accurate estimate that the 2007 estimate.  
The new evidence does not show that the Veteran's prostate cancer 
and respiratory system disorder are related to his military 
service, including being due to exposure to radiation.  The new 
evidence does not tend to support his claim any differently than 
the evidence previously of record.  Thus, the new evidence is not 
material because it does not, by itself or when considered with 
previous evidence of record, raise a reasonable possibility of 
substantiating the underlying claim.  New and material evidence 
has not been received.

The Board acknowledges the Veteran's contention that his prostate 
cancer and respiratory system disorder are related to his 
military service.  However, there is no evidence of record 
showing that the veteran has the specialized medical education, 
training, and experience necessary to render competent medical 
opinion as to the etiology of this disability.  Espiritu, 2 Vet. 
App. 492; 38 C.F.R. § 3.159(a)(1). Consequently, the Veteran's 
own lay assertions as to the etiology of his prostate cancer and 
respiratory system disorder have no probative value, and 
therefore are not new and material evidence.



Initial rating

Law 

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the Veteran's service-connected 
disability adversely affects his ability to function under the 
ordinary conditions of daily life, and the assigned rating is 
based, as far as practicable, upon the average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of 
two evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  

As noted above, the Court has indicated that a distinction must 
be made between a Veteran's dissatisfaction with original ratings 
and dissatisfaction with determinations on later filed claims for 
increased ratings.  Fenderson 12 Vet. App. at 125-26.  
Consequently, the Board will evaluate the Veteran's basal cell 
carcinoma disability as a claim for an initial compensable 
rating.  

The Veteran's basal cell carcinoma, right ear and left side of 
nose, has been rated under 38 C.F.R. § 4.118, Diagnostic Code 
7818, malignant skin neoplasms (other than malignant melanoma) 
(2008).  Diagnostic Code 7818, in turn, calls for rating as 
disfigurement of the head, face, or neck utilizing Diagnostic 
Code 7800, rating as scars utilizing Diagnostic Codes 7801-7805, 
or based on impairment of function.

Under Diagnostic Code 7800, a 10 percent rating is for 
application when there is one characteristic of disfigurement.  A 
30 percent rating is for application when there is visible or 
palpable tissue loss and either gross distortion or asymmetry of 
one feature or paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with two 
or three characteristics of disfigurement.  38 C.F.R. § 4.118.

Note (1) defines the eight characteristics of disfigurement for 
purposes of evaluation under § 4.118.  They are:  (1) a scar of 
five or more inches (13 or more cm) in length; (2) a scar at 
least one quart inch (0.6 cm) wide at the widest part; (3) 
surface contour of the scar elevated or depressed on palpation; 
(4) scar adherent to underlying tissue; (5) skin hypo- or hyper- 
pigmented in an area exceeding six square inches (39 sq. cm.); 
(6) skin texture abnormal (irregular, atrophic, shiny, scaly, 
etc.) in an area exceeding six square inches (39 sq. cm.); (7) 
underlying soft tissue missing in an area exceeding six square 
inches (39 sq. cm.); and (8) skin indurated and inflexible in an 
area exceeding six square inches (39 sq. cm.).  Id.

Diagnostic Codes 7801 and 7802 are for application when scars are 
not on the head, face, or neck.  Under Diagnostic Code 7803, a 
maximum 10 percent rating is warranted for unstable superficial 
scars.  Note (1) defines an unstable scar as one where, for any 
reason, there is frequent loss of covering of skin over the scar; 
note (2) defines a superficial scar as one not associated with 
underlying soft tissue damage.  Diagnostic Code 7804 provides for 
a maximum 10 percent rating for superficial scars that are 
painful on examination.  Under Diagnostic Code 7805, scars are to 
be rated on the basis of limitation of function of the affected 
part.  38 C.F.R. § 4.118.

The Board notes amendments were recently made to the rating 
criteria for skin, effective October 28, 2008.  See 73 Fed. Reg. 
54,708 (Sept. 23, 2008) (to be codified at 38 C.F.R. § 4.118, DCs 
7800 to 7805.  However, because the Veteran's claim was pending 
before October, 28, 2008, his claim will only be evaluated under 
the rating criteria in effect prior to and as of August 30, 2002.  
See id.

Analysis

The Veteran was afforded a VA examination in September 2007.  In 
examining the Veteran's ear, the examiner found no scar 
visualized on either the ear or in the posterior auricular area.  
The Veteran was accompanied by a friend, and the friend was also 
unable to visualize a scar.  There was no tenderness on 
palpation; no limitation of motion or loss of function; no 
underlying soft tissue damage; no underlying tissue loss; no 
elevation or depression of scar; no disfigurement of head, face, 
or neck; and no induration or inflexibility.  The scar was the 
same color as normal skin and the texture of the scarred area was 
normal.  In examining the Veteran's left side of the bridge of 
the nose, the scar was faint and had a maximum width of two 
millimeters and a maximum length of 16 millimeters.  There was no 
tenderness to palpation; no adherence to underlying tissue; no 
limitation of motion or loss of function; no underlying soft 
tissue damage; no skin ulceration or breakdown over scar; no 
underlying tissue loss; no elevation or depression of scar; no 
disfigurement of head, face or neck; and no induration or 
inflexibility.  The scar was the same color as normal skin and 
the texture of the scarred area was normal.  The examiner 
included photographs of the Veteran's scars with the examination 
report.

The Veteran testimony at his March 2010 hearing indicated that he 
had pain when wearing his glasses and his CPAP mask.  

Here, the Board finds that the Veteran's basal cell carcinoma, 
right ear and left side of nose, warrants a 10 percent rating 
since the award of service connection under Diagnostic Code 7804 
provides for such a rating for superficial scars that are painful 
on examination.  Although no tenderness to palpation was found at 
the VA examination, the Veteran testified regarding pain.  The 
Veteran is competent to testify regarding his symptomatology 
associated with his scars.  Competent testimony is limited to 
that which the witness has actually observed, and is within the 
realm of his personal knowledge; such knowledge comes to a 
witness through use of his senses, that which is heard, felt, 
seen, smelled or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).  

The Board also finds that a higher rating is not warranted under 
other diagnostic codes used for rating scars.  The Veteran does 
not have any of the eight characteristics of disfigurement under 
Diagnostic Code 7800.  The scars are on his head and face, 
rendering Diagnostic Codes 7801 and 7802 inapplicable.  
Diagnostic Code 7803 provides for a maximum rating of 10 percent, 
and it is also inapplicable as his scars were not shown to be 
unstable.  Since no limitation of function was shown, a rating is 
also not warranted under Diagnostic Code 7805.

In sum, based on the VA examination and the Veteran's 
contentions, the Board finds that a 10 percent rating, but not 
higher, is warranted from the date of the award of service 
connection for his basal cell carcinoma, right ear and left side 
of nose.

The Board also finds that evidence does not show an exceptional 
or unusual disability picture as would render impractical the 
application of the regular schedular rating standards.  See 
38 C.F.R. § 3.321 (2009).  The current evidence of record does 
not demonstrate that the basal cell carcinoma has resulted in 
frequent periods of hospitalization or in marked interference 
with employment.  § 3.321.  It is undisputed that the Veteran's 
basal cell carcinoma has an adverse effect on employability, but 
it bears emphasis that the schedular rating criteria are designed 
to take such factors into account.  The schedule is intended to 
compensate for average impairments in earning capacity resulting 
from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability."  38 C.F.R. § 4.1 (2009).  In this 
case, the very problems reported by the Veteran are specifically 
contemplated by the criteria discussed above, including his 
problems with pain and the effect on his daily life.  38 C.F.R. 
§§ 4.10, 4.40.  Therefore, given the lack of evidence showing 
unusual disability not contemplated by the rating schedule, the 
Board concludes that a remand to the RO for referral of this 
issue to the VA Central Office for consideration of an 
extraschedular evaluation is not warranted.

ORDER

New and material evidence having not been received to reopen the 
Veteran's claim of service connection for hearing loss, the 
application to reopen is denied.

New and material evidence having not been received to reopen the 
Veteran's claim of service connection for prostate cancer, to 
include as due to radiation exposure, the application to reopen 
is denied.

New and material evidence having not been received to reopen the 
Veteran's claim of service connection for respiratory system 
disorder, to include as due to radiation exposure, the 
application to reopen is denied.

Entitlement to a 10 percent rating for basal cell carcinoma, 
right ear and left side of nose, is granted, subject to the law 
and regulations governing the payment of monetary benefits.



______________________________________________
L.M. BARNARD 
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


